[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 08-11954                    JANUARY 7, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                 CLERK

                      D. C. Docket No. 07-23324-CV-JLK

GUSTAVO B. SAMPAIO,

                                                               Plaintiff-Appellant,

                                      versus

CLIENT SERVICES, INC.,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (January 7, 2009)

Before ANDERSON, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant makes two arguments on appeal. First, appellant argues that the

District Court’s dismissal of his case might be considered an acceptance by
appellant of appellee’s offer of judgment. Appellant objects to that because the

offer apparently purported to include a release of unknown parties. With respect

to the first argument, we do not construe the district court’s dismissal of the case

as encompassing any order that appellee’s offer of judgment was deemed

accepted. Rather, we construe the district court’s judgment as acknowledging that

appellee had agreed to pay appellant $1,001 plus appellant’s reasonable attorney’s

fees and costs up to the date of the offer of judgment, that same was the maximum

recovery to which appellant was entitled, and that there was no longer a live case

or controversy. In other words, appellant’s concern in its first argument is

resolved, because appellant is not deemed to have accepted appellee’s offer of

judgment.

      Appellant’s second argument challenges the validity of the offer of

judgment because it was faxed rather than mailed. We doubt the argument has

merit, but in any event, the issue is moot. Appellant is entitled to be paid $1,001

plus reasonable attorney’s fees and costs up to the date of the offer – the maximum

to which appellant could have been entitled – and details with respect to the offer

of judgment are not material.




                                          2
       The judgment of the district court is affirmed.1

       AFFIRMED.




       1
               Neither party shall be entitled to recover from the other any attorney’s fees on this
appeal, and each party shall bear its own costs.

                                                 3